Citation Nr: 1307109	
Decision Date: 03/01/13    Archive Date: 03/11/13

DOCKET NO.  07-13 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death as a result of exposure to herbicides and solvents including tetrachloride.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Veteran's daughter



ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to April 1972.  He died in 2005.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In September 2008, the appellant testified at a Board hearing before the undersigned by videoconference.  A transcript of the hearing is in the claims file. 

The Board remanded this claim in November 2008 and January 2010 for additional development, and issued a decision denying the claim in July 2011.  In September 2012, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's July 2011 decision and remanded this claim for further action consistent with the Court's decision. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.
REMAND

The appellant through counsel has submitted additional evidence unaccompanied by waiver of RO consideration. The Board must therefore remand the appeal to the RO

In its September 2012 remand, the Court found that the agency of original jurisdiction (AOJ) had not substantially complied with the Board's November 2008 remand directive to ascertain whether the Veteran had received any relevant treatment that was not evidenced by the current record.  Specifically, the Veteran's death certificate reflects that he was hospitalized at Rhode Island Hospital when he died, but treatment records from this private facility pertaining to his final hospitalization and death had not been obtained.  Notably, records generated or held by Rhode Island Hospital dating from December 2004 to August 2005 are in the file, and were sent by this facility to VA in response to VA's request for records from this time period.  This request was based on the authorized release form submitted by the appellant specifying this date range.  

Although the appellant did not identify dates of treatment at Rhode Island Hospital beyond August 2005 in the two authorized release forms she filled out (one in November 2005 and another in November 2008), the Court found that VA had not made reasonable efforts to obtain these records given the death certificate indicating that the Veteran died at Rhode Island Hospital in September 2005.  In this regard, the Court noted that a general November 2008 letter to the appellant did not suffice to meet the Board's remand directive to "ascertain . . .  treatment . . . that is not evidenced by the current record."  

On remand, the RO/AMC should send the appellant a letter specifically requesting her to authorize release of the treatment records at Rhode Island Hospital dating from August 2005 through September 30, 2005.  An appropriate release form should be enclosed with the letter.  The appellant should also be advised that she may submit these records herself.  The letter should also request the appellant to identify any other relevant outstanding treatment records pertinent to her claim, and to authorize release for any such records held by a private facility.  

The Court also found in its September 2012 remand that an April 2011 VA opinion did not substantially comply with the Board's November 2008 and January 2010 remand directives, which instructed the examiner to note and comment upon the medical significance of any information submitted by the appellant, to include Internet articles and extracts and treatise articles pertaining to the Veteran.  The examiner did not comment on any such evidence in the April 2011 opinion. 

Accordingly, the claims file should be returned to the VA doctor who issued the April 2011 opinion for commentary on the treatises and other relevant information submitted by the appellant.  If this doctor is no longer available, the claims file should be sent to another appropriate VA medical professional for a new opinion in accordance with the Board's remand directives below. 

Finally, the appellant submitted additional articles in January 2013 along with a 90-day letter response form requesting a remand so that the AOJ could review the newly submitted evidence.  See 38 C.F.R. § 20.1304(c) (2012) (providing that any pertinent evidence accepted directly at the Board must be referred to the AOJ for initial review unless this procedural right is waived by the appellant).  Thus, on remand, the RO/AMC should address this additional evidence in readjudicating the appellant's claim. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. Send the appellant a letter specifically requesting her to authorize release of the treatment records at Rhode Island Hospital for the period from August 1, 2005 to September 30, 2005, the period of time encompassing the Veteran's last hospitalization and death at this facility, and enclose the appropriate release forms.  The appellant should also be advised that she can submit these records herself.  If the appellant furnishes the necessary authorization, then the RO/AMC should make reasonable efforts to obtain these records.  If the RO/AMC does not receive a response to its first request, then a second request must be made unless it is otherwise clear that further efforts to obtain these records would be futile.  If the RO/AMC is unsuccessful in obtaining these records, all efforts to obtain them must be documented and associated with the claims file, and the appellant must be notified of VA's inability to obtain these records. 

The letter should also request the appellant to identify any other relevant outstanding treatment records pertinent to her claim, and to authorize release for any such records held by a private facility.  If the appellant does identify such records and furnishes appropriate release forms, then the RO/AMC should make reasonable efforts to obtain them on her behalf.

2. Return the claims file to the VA doctor who issued the April 2011 opinion.  The VA doctor should issue an addendum to this opinion as follows:

NOTE AND COMMENT UPON THE MEDICAL SIGNIFICANCE OF ANY INFORMATION SUBMITTED BY THE APPELLANT, TO INCLUDE INTERNET ARTICLES AND EXTRACTS AND TREATISE ARTICLES RELEVANT TO THIS CLAIM.

3. If the VA doctor who issued the April 2011 opinion is not available, then obtain a new opinion from a physician of suitable background and experience (credentials, reflecting familiarity with neurological and/or oncological disorders, must be reflected on the resulting report) to determine whether the Veteran's causes of death are related to, or an incident of, his service.  The following considerations will govern the opinion: 

a. The claims folder and a copy of this remand will be made available to the reviewer, who must specifically acknowledge receipt and review of these materials in any report generated. 

b. The reviewer must state whether the Veteran developed brain cancer as a result of his active service. If so, the reviewer must state whether the cancer resulted from: 

1. exposure to herbicides; 

2. exposure to carbon tetrachloride; 

3. exposure to benzene; 

4. and/or any other incident of military service. 

c. The reviewer should discuss any evidence of record which might bear on the etiology of the Veteran's cancer, to include, but not limited to, his professions after service and family history. 

d. In all conclusions, the reviewer must identify and explain the medical basis or bases, with identification of the evidence of record and citation to any medical treatises or other evidence relied upon.  THE REVIEWER MUST ALSO NOTE AND COMMENT ON THE MEDICAL SIGNIFICANCE  IF ANY OF ANY INFORMATION SUBMITTED BY THE APPELLANT.  A rationale must be provided for any findings rendered. If the reviewer is unable to render an opinion without resort to speculation, he or she should so state and provide a complete explanation.  

4. Review the additional articles and information submitted by the appellant in January 2013 and address them in subsequent adjudications of this appeal. 

5. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the RO/AMC should readjudicate the claim on the merits, with consideration of the additional articles and evidence submitted by the appellant in January 2013.  If the benefits sought are not granted, the appellant and her representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



